DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration
The declaration under 37 CFR 1.132 filed 7/12/2021 is insufficient to overcome the rejection of claims 1–5, 8, 9, and 11–13 based upon Crostic, Jr. as set forth in the last Office action because:  Ennis’ contention that one of ordinary skill in the art would have recognized that the 1–2 mil thick polypropylene sheet is inherently waterproof merely adds further support for the obviousness to make the sheet waterproof as required by the instant claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–4, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crostic (US 2010/0003487 A1) and Hamdar (US 2003/0215594 A1).
Crostic teaches a reflective insulation product comprising a first outer layer of reflective material, a second outer layer, and an inner layer located between the first and second outer layers.  Crostic abstract.  The first outer layer may comprise aluminum foil.  Id. ¶ 22.   The inner layer may comprise polyurethane foam. Id. ¶ 11.  The second outer layer may comprise a laminate that includes a layer of propylene polymer, a scrim layer, and a kraft material.  See id. ¶ 24.  Additionally, adhesive hot melt layers may be applied id. ¶ 27, Fig. 1B.  The reflective insulation product of Crostic may be part of a roofing assembly comprising a roofing deck and roofing material overlaying the insulation product.  See id. ¶¶ 4, 36.
While Crostic teaches that the propylene polymer outer layer may have a thickness of ranging from about 0.001 to about 0.002 inches thick (about 1 to about 2 mils), Crostic fails to teach that the propylene outer layer is waterproof.  Crostic ¶ 24.
Hamdar teaches a skid-resistant moisture barriers for using in roofing underlayments comprising a waterproofing membrane made from propylene.  Hamdar abstract, ¶¶ 2, 65.
It would have been obvious to the ordinarily skilled artisan to have made the propylene outer layer of Crostic waterproof to prevent water from penetrating the insulation product because moisture can cause mold to form.  
Crostic fails to teach a scrim layer attached to the reflective first outer layer comprising aluminum.
It would have been obvious to have included a scrim layer with the first outer layer to reinforce the aluminum foil.  See Crostic ¶¶ 23–24.
The combined teachings provide for the roofing underlayment of claim 11.  Accordingly, the roofing assembly of the combined prior art would necessarily possess the claimed class A requirements of claim 12.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Crostic and Hamdar as applied to claim 1 above, and further in view of Smith (US 2014/0366480 A1).
Smith teaches a high-efficiency thermal insulation product for use in roof structures.  Smith abstract, ¶ 89.  In the reference, it is established that fiberglass, polyurethane foam, and polyethylene foams are functional equivalents in the art.  See id. ¶ 6.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the polyurethane foam of Crostic with the polyethylene foam or fiberglass of Smith because simple substitution of one known element for another to obtain predictable results is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
The foam and fiberglass materials of Crostic and Smith are specifically used for thermal insulation and with increasing thicknesses of insulation comes increasing insulative effect.  Consequently, absent a clear and convincing showing of unexpected results demonstrating the criticality of the claimed fiberglass thickness, it would have been obvious to one of ordinary skill in the art to optimize this result-effective variable by routine experimentation.  In re Antonie, 559 F.2d 618 (CCPA 1977).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Crostic and Hamdar as applied to claim 1 above, and further in view of Wevers (US 2005/0106965 A1).
Wevers teaches a multilayer structure comprising a fabric and polymeric layer for water-impermeable articles, such as roofing materials.  Wevers abstract, ¶ 95.  The layers of the multilayer structure may be adhesively adhered to one another using functional equivalents hot-melt or heat-seal adhesives in roofing materials.  Id. ¶ 78.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the hot melt adhesive of Crostic with the KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no motivation to modify Crostic to arrive at a waterproof second outer layer because the propylene second outer layer is inherently waterproof based upon the Ennis declaration.  The Examiner takes no issue with Ennis’ analysis of the Crostic propylene second outer layer.  However, as noted by Applicant, Crostic is silent as to the waterproof properties of the second outer layer.  Accordingly, Applicant’s argument for the inherent waterproof nature of the second outer layer only serves to further support the Examiner’s rationale to expressly make it a waterproof layer.  Additionally, the Examiner finds that it would have been obvious to have merely rendered the polypropylene vapor barrier of Crostic waterproof to prevent mold from growing in the insulation product.  See In re Keller, 642 F.2d 13, 425 (CCPA 1981).
Applicant next argues that there is no motivation to incorporate a synthetic roofing underlayment into the invention of Crostic and that the Examiner has improperly relied upon Keller by failing to offer a rationale for the combination of art.  As set forth above, the rationale to make the polypropylene second outer layer waterproof is to prevent the formation of mold.  The combination of prior art elements according to known methods to yield predictable results is obvious.  The Examiner’s reliance upon Keller is to establish that the combination of prior art 
With regard to whether Crostic anticipates the claimed invention, the Examiner was referring to the waterproof nature of the second outer layer, not the entire claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786